Citation Nr: 0825194	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  03-36 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to an increased rating for spondylolisthesis, 
L4-S1, currently evaluated as 20 percent disabling.

2. Entitlement to a compensable rating for scalp 
folliculitis.

3. Entitlement to an increased rating for left shoulder 
tendonitis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from April 1951 to April 1954, 
from May 1954 to May 1957, from September 1958 to July 1961, 
from May 1962 to April 1965, and from July 1966 to October 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision by Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which, in pertinent part, denied a rating in 
excess of 10 percent for spondylolisthesis, L4-S1; denied a 
compensable rating for scalp folliculitis; and granted a 20 
percent rating for left shoulder tendonitis, effective from 
July 23, 2001.  The case was subsequently transferred to the 
jurisdiction of the Boise RO.  By October 2003 rating 
decision, the RO increased the rating assigned for 
spondylolisthesis, L4-S1, to 20 percent, effective from July 
23, 2001. 

In February 2007, the Board remanded this matter to the RO 
via the Appeals Management Center (AMC), in Washington, D.C., 
for further evidentiary development. 


FINDINGS OF FACT

1.  The veteran's spondylolisthesis, L4-S1, is manifested by 
chronic low back pain, full to nearly full range of motion, 
ankylosis of part of the thoracolumbar spine, complaints of 
radiating pain and numbness in the right thigh; there has 
been no report of any incapacitating episodes, no any 
evidence of ankylosis of the entire thoracolumbar spine, and 
no radiculopathy shown.

2.  The veteran's scalp folliculitis is manifested by 
complaints of an itchy scalp with red bumps, which he treats 
with a topical lotion; the competent evidence of record, 
however, shows basically no inflammation, with two small, 
red, raised, areas of less than 1 mm each.  The competent 
evidence does not show exfoliation, exudation, or itching of 
an exposed surface or extensive area, or the need for 
systemic therapy.  

3.  The veteran's left shoulder tendonitis does not 
approximate limitation of motion of the arm to 25 degrees or 
less from the side.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
spondylolisthesis, L4-S1, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5292, 5293, 5295 (2002), Diagnostic Codes 
5239, 5243 (2007).

2.  The criteria for a compensable rating for scalp 
folliculitis have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7806 
(2007).

3.  The criteria for a rating in excess of 20 percent for 
left shoulder tendonitis have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Codes 5024, 5201 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

The Board is mindful of the new guidelines which have 
recently been issued by the Court of Appeals for Veterans 
Claims with regard to increased rating cases and mandatory 
notice in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In this regard, the notifications to the veteran were 
entirely adequate to inform him, or any reasonable person for 
that matter, of what was required, and that he needed to 
provide evidence with regard to how his disabilities affect 
him in everyday, daily life; his responses confirm that he 
understood those ramifications and mandates.  There is no 
prejudicial error either alleged or shown. 

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the veteran in September 2001 and March 2007 
which fully addressed the notice elements.  The first letter 
was sent prior to the initial RO decision in this matter.  
These letters informed the veteran of what evidence was 
required to substantiate the claims, and of the veteran's and 
VA's respective duties for obtaining evidence.  Finally, the 
Board notes that via the February 2007 letter and the 
February 2008 SSOC, the veteran was informed of how 
disability ratings and effective dates are assigned.  See 
Dingess v. Nicholson, supra.  Moreover, he has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  The 
Board concludes that all required notice has been given.  

The Board also finds VA has satisfied its duty to assist the 
appellant in the development of the claims.  The RO has 
obtained the veteran's VA treatment records and several VA 
examinations have been scheduled.  In addition, it appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  In an April 2008 SSOC Notice 
Response form, the veteran checked off that that he had "no 
other information or evidence to submit".  It is therefore 
the Board's conclusion that no further notice or assistance 
to the veteran is required to fulfill VA's duty to assist the 
veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Increased Rating Claims

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Spondylolisthesis, L4-S1

By June 2002 rating decision, the RO denied a rating in 
excess of 10 percent for the service-connected 
spondylolisthesis, L4-S1, pursuant to Diagnostic Code (DC) 
5295 (which was in effect at that time).  The record reflects 
that by October 2003 rating decision, the RO granted a 20 
percent rating for spondylolisthesis, L4-S1, effective from 
July 23, 2001, pursuant to DC 5293.  

The Board notes that during the pendency of this appeal the 
regulations governing the schedular criteria for rating 
diseases and injuries for the spine were revised effective 
September 23, 2002, and were revised again, effective 
September 26, 2003.  38 C.F.R. §§ 4.71a, Diagnostic Code 
5293, effective September 23, 2002; 38 C.F.R. § 4.71a, DC 
5243, effective September 26, 2003.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria but, should an increased rating be warranted under 
the revised criteria, that award may not be made effective 
before the effective date of the change.  VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 20 percent disabling when moderate, with 
recurring attacks; and 40 percent disabling when severe, with 
recurring attacks and little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective prior to Sept. 23, 
2002).

Prior to September 26, 2003, moderate limitation of motion of 
the lumbar spine warranted a 20 percent rating.  Severe 
limitation of lumbar motion warranted a maximum 40 percent 
rating.  38 C.F.R. § 4.71a, DC 5292 (effective prior to 
Sept. 26, 2003).  Similarly, a 20 percent rating was 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, and loss of lateral spine motion, 
unilateral, standing position..  A maximum 40 percent rating 
was warranted for severe symptoms with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
foregoing with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, DC 5295 (effective prior to Sept. 26, 2003).

Under the amendment to the Rating Schedule that became 
effective September 26, 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine, 
including lumbosacral strain under Diagnostic Code 5237 or 
degenerative arthritis of the spine under DC 5242.  See 68 
Fed. Reg. 51,454, 51,456-57 (effective Sept. 26, 2003) 
(codified as amended at 38 C.F.R. § 4.71a).  The new 
regulations provide a 20 percent rating is warranted for 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, if the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or, if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is warranted for 
favorable ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are0 to 30 degrees, and left and right lateral 
rotation are 0 to 30 degrees.  The combined range of motion 
refers to the sum of the range of flexion, extension, left 
and right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.

With regard to the veteran's spondylolisthesis, L4-S1, under 
DC 5243 intervertebral disc syndrome (preoperatively or 
postoperatively) is rated under either the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. § 4.25.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 20 percent rating is 
warranted for incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least two weeks but 
less than four weeks during the previous 12 months.  
Incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least four weeks but less than 
six weeks during the previous 12 months warrant a 40 percent 
disability rating.  DC 5243.  An incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  Note (1) for Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

Since the veteran's service-connected spondylolisthesis, L4-
S1, is rated as 20 percent disabling, a rating in excess of 
that is warranted if (prior to September 23, 2002) there was 
severe intervertebral disc syndrome, with recurring attacks 
and little intermittent relief; or if (from September 
23,2002) there are incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least four weeks 
but less than six weeks during the previous 12 months; or 
(prior to September 26, 2003) severe lumbosacral strain or 
severe limitation of motion of the lumbar spine; or (from 
September 26, 2003) forward flexion of the thoracolumbar 
spine 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  As explained below, a review of the 
evidence does not show that the criteria for a 40 percent 
rating for the service-connected spondylolisthesis, L4-S1, 
have been met at any time during the appellate period.  Hart, 
supra.

The objective evidence of record during the time period in 
question consists of VA examinations, VA treatment records, 
and private medical records.  While these records and 
examinations do show that the veteran consistently complained 
of low back pain, with pain radiating to the right thigh, and 
right thigh numbness, the criteria for a rating in excess of 
20 percent was not met at any point in the time period in 
question.  While limitation of low back motion was shown on 
VA examination in 2002 and 2003, forward flexion was shown to 
be full or nearly full, and was to 90 degrees in 2002, to 70 
degrees in 2003, and to 90 degrees in 2007.  With regard to 
other ranges of motion of the low back, while some limitation 
was shown, these findings were nearly full, with the 
exception of the September 29, 2003 VA examination, which 
showed that the veteran's extension was to 5 degrees.  In 
that regard, however, the veteran's flexion and lateral 
flexion to the right and left on the 2003 VA examination were 
nearly full.  Thus, the Board concludes that at no time did 
the findings of limitation of motion of the low back 
approximate severe limitation of motion or forward flexion of 
30 degrees or less.  

With regard to ankylosis, the Board notes that on VA 
examination in 2007, it was noted that there was ankylosis in 
"part" of the veteran's thoracolumbar spine.  The pertinent 
rating criteria, however, provide that for a 40 percent 
rating to be assigned, there must be ankylosis of the 
"entire" thoracolumbar spine.  While the VA examinations 
and treatment records show that the veteran consistently 
complained of low back pain, there was no indication of pain 
with motion and at the end ranges of motion.  Moreover, a 
review of the record shows that the veteran's service-
connected low back disorder was never, at any point during 
the period in question, manifested by complaints or objective 
findings or functional impairment such that would warrant an 
rating in excess of 20 percent.  Rather, the clinical and 
reported findings during the time period in question more 
nearly approximated the criteria for 20 percent rating.  38 
C.F.R. § 4.7.

The Board has also considered the complaints of low back 
pain, flare-ups, limitations on activities, and stiffness, 
and potential additional limitation of functioning resulting 
therefrom.  However, there is insufficient objective evidence 
(shown on either VA examinations or VA treatment records) to 
conclude that the veteran's back pain and other problems was 
associated with such additional functional limitation as to 
warrant increased compensation pursuant to provisions of 38 
C.F.R. §§ 4.40, 4.45 or the holding in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  In that regard, the Board notes that 
on VA examination he asserted that during flare-ups he was 
"pretty much bedridden", but also indicated he had 
experienced only two severe episodes in the past few years 
when he required short doses of an oral steroid.  No atrophy, 
weakness, or loss of strength was shown on VA examinations of 
the low back.  He claimed he had fallen a couple of times due 
to severe pain and had given up racquetball and jogging, but 
walked about three miles per day.  In 2007, he reported no 
functional limitations, and claimed he walked three miles a 
day with his dogs and lifted weights daily at a fitness 
center.  Thus, the Board concludes that the veteran's 
functional limitations due to his service-connected low back 
disability do not warrant an increased rating pursuant to 
provisions of 38 C.F.R. §§ 4.40, 4.45, or the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

With regard to neurological complaints, the veteran has 
complained of radiating pain to the right leg and right thigh 
numbness.  On VA examination in 2003, he reported having 
daily low back pain, with two severe episodes in the past few 
years where he required short doses of an oral steroid.  He 
had no weakness in the legs or bowel or bladder disturbances.  
He claimed that during flare-ups he was "pretty much 
bedridden".  The diagnoses included occasional numbness of 
the right thigh, secondary to radicular syndrome (entrapment 
neuropathy).  On VA examination in  2007, he complained of 
moderate flare-ups, every three to four months, that lasted 
one to two days, which were precipitated by lifting and 
bending.  Significantly, however, he reported no 
incapacitating episodes during the past twelve months.  
Examination of the spine showed no spasms, atrophy, guarding, 
pain with motion, tenderness, or weakness.  On VA 
neurological examination in 2007, the diagnosis was meralgia 
paresthetica (irritation of the right lateral femoral 
cutaneous nerve) of the right thigh.  In a January 2008 
letter, a private neurologist concluded that there was 
"nothing to suggest a radiculopathy".  Thus, the Board 
concludes that the competent evidence of record does not show 
that the veteran's service-connected spondylolisthesis, L4-
S1, was severe, with recurring attacks and little 
intermittent relief, or that there were any incapacitating 
episodes.  

In summary, the preponderance of the evidence reflects that 
the service-connected spondylolisthesis at L4-S1 has been no 
more than 20 percent disabling at any time during the period 
in question.  Hart, supra.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim for a rating in excess of 
20 percent must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49, 55 (1990).

B.  Scalp Folliculitis

The veteran's scalp folliculitis has been assigned a 0 
percent (noncompensable) disability rating, effective from 
November 1974, pursuant to Diagnostic Codes 7899-7806.  DC 
7899 represents an unlisted disability requiring rating by 
analogy to one of the disorders rated under the code.  38 
C.F.R. § 4.27.  In this matter, the RO has found DC 7806, 
which addresses dermatitis or eczema, as the most analogous 
diagnostic code to the service-connected scalp folliculitis 
disorder.

Effective August 30, 2002, the regulations pertaining to the 
rating of skin disorders were revised.  38 C.F.R. § 4.118, as 
amended by 67 Fed. Reg. 49,5-49599 (July 31, 2002).  The 
veteran's claim for his scalp disorder was received in 2001, 
prior to the effective date of the revised regulations.  
Thus, the regulation as it existed prior to the change is 
applicable here, as is the regulation as it exists since the 
August 2002 change.  VAOPGCPREC 07-2003, supra.

Under the version of Diagnostic Code 7806 applicable before 
August 30, 2002, a noncompensable evaluation is warranted 
with evidence of slight, if any, exfoliation, exudation, or 
itching caused by eczema (if on a nonexposed surface or small 
area).  A compensable rating of 10 percent requires evidence 
of exfoliation, exudation, or itching, if involving an 
exposed surface or extensive area.  

Under the version of Diagnostic Code 7806 applicable after 
August 30, 2002, a noncompensable evaluation is warranted 
where less than 5 percent of the entire body or less than 5 
percent of exposed areas are affected, and; no more than 
topical therapy is required during the past 12-month period.  
A 10 percent rating requires evidence of exposure to at least 
5%, but less than 20%, of the entire body or at least 5%, but 
less than 20%, of exposed areas affected; or the need for 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than six weeks during the past 12-month period. 

VA treatment records dated in 2000 and 2001 show that the 
veteran was prescribed a topical ointment for his affected 
areas of skin.  On VA examination in February 2002, his skin 
was noted to be pink in color, with no excoriations or 
lesions. He was noted to have a "known history of 
folliculitis of the scalp and being treated for it".  He had 
normal hair distribution.  On VA examination in 2003, the 
veteran reported that, since serving in the Korean war, he 
had little red bumps, an itchy scalp, and had to use an 
antifungal lotion.  He did not have to take systemic 
treatment, and at that time it was not active.  Examination 
of the scalp showed no inflammatory lesions, nodules, or 
boils, and no evidence of any inflammation.  On VA 
examination in 2007, the veteran reported his folliculitis 
was intermittent, and included irritation of the hair 
follicles.  He reported he had used topical ointments "near 
constant" in the past 12 months for treatment.  It was noted 
that the diagnosis was folliculitis of the scalp. at the type 
of treatment was topical and not a corticosteroid or 
immunosuppressive.  Physical examination showed two small 
areas, both were red and raised and less than 1 mm in 
circumference.  

A review of the medical evidence shows that a compensable 
rating is not is warranted here.  Neither VA examination 
shows evidence of exfoliation or exudation and, although the 
veteran complained of an itchy scalp in 2003, there was no 
evidence of inflammation at that time.  In 2007 he was found 
to have two small red and raised areas - on the posterior 
scalp and anterior to the tragus - and both measured less 
than 1 mm.  The competent evidence of record therefore does 
not show that at any time during the period in question that 
the veteran had scalp folliculitis involving an exposed 
surface or extensive area, that there was exposure between 5 
and 20 percent of the body, or that he needed any systemic 
therapy.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2002 and 
2006).

In summary, the Board finds that the preponderance of the 
evidence is against the claim for a compensable rating for 
the service-connected scalp folliculitis at any time during 
the period in question.  The benefit-of-the-doubt rule does 
not apply, and therefore, the claim must be denied. 38 
U.S.C.A. § 5107(b); Gilbert, supra.

C.  Left Shoulder Tendonitis

By June 2002 rating decision, the RO granted a 20 percent 
rating for the veteran's left (non-dominant) shoulder 
tendonitis, effective from July 23, 2001, pursuant to 
Diagnostic Codes 5024, 5201.  

Diagnostic Code 5024 (tenosynovitis), is rated on limitation 
of motion of the affected parts, as degenerative arthritis.  
DC 5003 provides that the severity of degenerative arthritis, 
established by X-ray findings, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints affected. 

In this case, the RO has used Diagnostic Code 5201, 
limitation of motion of the arm.  The record reflects that 
the veteran is right hand dominant.  Thus, for the non-
dominant left side, DC 5201 provides that a 20 percent rating 
is warranted for limitation of motion of the arm at shoulder 
level, or midway between the side and the shoulder level.  A 
maximum 30 percent rating is warranted for limitation to 25 
degrees from the side.  

On VA examination in February 2002, the range of motion of 
the veteran's left shoulder was reported as forward flexion 
and abduction to 90 degrees, and extremely painful at that 
point, but he slowly moved it up to 120 degrees, and could go 
no further.  He was able to do internal and external rotation 
to approximately 45 degrees, but it was very painful and the 
examiner had him stop.  On VA examination in September 2003, 
the veteran reported he had daily left shoulder pain since 
the Korean war, and that the pain was 4 or 5 out of 10, and 
could flare up to 8 or 9 out of 10.  The pain worsened in 
cold weather.  He took Naproxyn for pain.   Examination 
showed some tenderness.  Range of motion testing showed he 
had flexion to 108degrees, extension to 40 degrees, with pain 
at 20 degrees short of vertical.  He developed pain when he 
arm was raised above horizontal, but he could raise it 
another 30 or 40 degrees.  Internal and external rotation 
were to 50 degrees.  There was no evidence of atrophy.  

At the most recent VA examination in December 2007, the 
veteran reported having pain and stiffness in the left 
shoulder.  He had mild flare-ups every three to four months.  
He lifted weights every day.  Range of motion was reported as 
forward elevation (flexion) to 180 degrees, on passive and 
active range of motion, with no pain and no additional loss 
of motion due to repetitive use.  Left shoulder abduction was 
to 180 degrees, with no pain; and internal and external 
rotation was to 90 degrees.  It was noted that the last 
treatment of the left shoulder was in February 2005, when he 
was referred for a probable cortisone injection.  The 
diagnosis included left shoulder tendonitis and left shoulder 
degenerative joint disease.  

A review of the competent evidence of record shows that the 
recorded ranges of left shoulder motion do not approximate 
limitation of motion of the arm to 25 degrees from the side, 
such that a rating in excess of 20 percent could be assigned.  
Also, in considering the Deluca factors and 38 C.F.R. 
§§ 4.40, 4.45, the Board concludes that the limitation of 
function does not equate to limitation of motion of the arm 
to 25 degrees from the side.  The veteran has indicated that 
he had to quit playing racquetball and jogging due to his 
left shoulder, however, he is able to lift weights daily, and 
his most recent VA examination showed no significant 
occupational effects and no problems with daily activities.  
There has been no atrophy or weakness shown, and no 
indication that pain, due to the left shoulder tendonitis, 
causes functional loss greater than that contemplated by the 
20 percent rating currently assigned.  Moreover, the Board 
notes that his limitation of left shoulder motion appears to 
have improved significantly on the most recent VA 
examination, however, since the 20 percent rating has been in 
effect for more than 20 years, the evaluation is protected, 
by law, against reduction.  38 C.F.R. § 3.951.

As the evidence preponderates against the claim for a rating 
in excess of 20 percent for the service-connected left 
shoulder tendonitis at any time during the period in 
question, the benefit-of- the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.

We have also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but the evidence of record and the veteran's 
contentions do not show either frequent hospitalization or 
marked interference with employment due to the 
spondylolisthesis, L4-S1, service-connected scalp 
folliculitis, or service-connected left shoulder tendonitis.  
The Board concludes the evidence of record does not show that 
the veteran's spondylolisthesis, L4-S1, scalp folliculitis, 
or left shoulder tendonitis involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).  Therefore, further consideration 
or referral of these issues under the provisions of 38 C.F.R. 
§ 3.321 is not necessary or appropriate.

ORDER

1.  Entitlement to an increased rating for spondylolisthesis, 
L4-S1, currently evaluated as 20 percent disabling, is 
denied.

2. Entitlement to a compensable rating for scalp folliculitis 
is denied.

3. Entitlement to an increased rating for left shoulder 
tendonitis, currently evaluated as 20 percent disabling, is 
denied.



_______________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


